*791SUMMARY ORDER
In 1996, Manuel Garcia was found guilty by a Bronx County jury of two counts of attempted murder in the second degree and one count of riot in the first degree, all in relation to a July 2, 1995 altercation in which Rafael Figueroa and Omar Rojas Beltran were injured. Garcia was sentenced by Justice Bernard J. Fried to consecutive prison terms of 8 1/3 to 25 years and 8 to 24 years on the attempted murder counts and a concurrent term of 1 1/3 to 4 years on the riot count. The Appellate Division unanimously affirmed the conviction and sentence, stating that “[t]he verdict was based on legally sufficient evidence.” People v. Garcia, 256 A.D.2d 77, 682 N.Y.S.2d 144 (1st Dep’t 1998). The New York Court of Appeals denied Garcia’s motion for leave to appeal. People v. Garcia, 90 N.Y.2d 873, 689 N.Y.S.2d 435, 711 N.E.2d 649 (1999).
Garcia subsequently filed a petition for a writ of habeas corpus in the District Court below, which was dismissed. This Court then granted a certificate of appealability, limited to considering whether there was sufficient evidence at Garcia’s trial to support a conviction.
Having reviewed the record and considered the arguments of the parties, we conclude, for the reasons stated by the District Court, that the petitioner’s claim is without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.